This is an action in quo warranto instituted by the district attorney of the Eighty-Third district of Texas, upon relation of L. W. Ainsworth, to remove appellant, H. B. Griffith, from the office of county judge of Upton county, Tex., and for the emoluments of the office. Petition signed by both the district attorney and attorney for appellee. Tried to a jury, and upon the verdict the court entered its judgment that L. W. Ainsworth recover of H. B. Griffith title and possession of the office, and further decreed that "Ainsworth take nothing upon his suit for salary, fees, or emoluments."
From which judgment Griffith alone has appealed. The term of office having expired, the suit for the office must be dismissed. McWhorter v. Northcut, 94 Tex. 86, 58 S.W. 720.
The judgment denying recovery on the other cause of action, for the emoluments of the office not having been appealed from, will be permitted to stand. Jeter v. Gouhenour, 37 Tex. Civ. App. 643, 84 S.W. 1091; Ry. Co. v. Jarmon, 141 S.W. 155.
The respondent having successfully defended the suit for salary, fees, and emoluments of the office, the costs are taxed against relator, Ainsworth. *Page 424